Citation Nr: 1030679	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-37 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2005 rating decision in which the RO granted the Veteran's 
claim for an increased rating for posttraumatic stress disorder 
(PTSD), assigning a 70 percent rating, effective August 28, 2002, 
and denied a TDIU.  In March 2006, the Veteran filed a notice of 
disagreement (NOD) as to both claims.  A statement of the case 
(SOC) was issued in December 2006, and later that month, the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals).

In September 2007, the Veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.

In February 2010, the Veteran submitted a letter indicating that 
she withdrew from appeal entitlement to a rating in excess of 70 
percent for PTSD.  As the withdrawn issue is no longer before the 
Board (see 38 C.F.R. § 20.204), the appeal is limited to the 
issue reflected on the title page.

The Board notes that, while the Veteran previously was 
represented by Vietnam Veterans of America, in September 2009, 
the Veteran granted a power-of-attorney in favor of National 
Association of County Veterans Service Officers (Ocean County 
Veterans Service Bureau) with regard to the claim on appeal.  The 
Veteran's current representative/ has submitted written argument 
on her behalf.  The Board recognizes the change in 
representation.

The Board notes also that, in June 2010, the Veteran submitted 
additional evidence.  The evidence includes copies of Forms 1040 
Individual Tax Returns for 2006, 2007, and 2008.  The Board notes 
that the Veteran did not provide a signed waiver of initial RO 
consideration of the evidence.  However, given the favorable 
disposition of the claim on appeal for these time periods, the 
appellant clearly is not prejudiced by the Board proceeding to 
decide this claim without first remanding the claim to the RO for 
adjudication in light of the additional evidence received.  See 
38 C.F.R. § 20.1304(c) (2009); see generally Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim for a TDIU have been accomplished.

2.  The Veteran has been awarded service connection for PTSD with 
major depression and eating disorder (rated as 70 percent 
disabling from August 22, 2002); stress/urinary incontinence 
associated with diabetes mellitus, type II (rated as 60 percent 
disabling from October 9, 2007); diabetes mellitus, type II 
associated with PTSD with major depression and eating disorder 
(rated as 20 percent disabling from October 9, 2008, and 40 
percent disabling from February 2, 2010); tinnitus (rated as 10 
percent disabling from August 28, 2001); bilateral metatarsalgia 
with left great toe osteoarthritis associated with PTSD with 
major depression and eating disorder (rated as 10 percent 
disabling from October 9, 2007); peripheral neuropathy of the 
left upper extremity associated with diabetes mellitus, type II 
(rated as 10 percent disabling from March 23, 2010); peripheral 
neuropathy of the right upper extremity associated with diabetes 
mellitus, type II (rated as 10 percent disabling from March 23, 
2010); peripheral neuropathy of the left lower extremity 
associated with diabetes mellitus, type II (rated as 10 percent 
disabling from March 23, 2010); and, peripheral neuropathy of the 
right lower extremity associated with diabetes mellitus, type II 
(rated as 10 percent disabling from March 23, 2010); the combined 
rating for all of these service-connected disabilities is 70 
percent from August 28, 2002, 90 percent from October 9, 2007, 
and 100 percent from February 2, 2010.

3.  While the Veteran's service-connected PTSD with major 
depression and eating disorder meets the percentage requirements 
for a schedular award of a TDIU, prior to June 8, 2006, this 
disability was not shown to prevent her from obtaining or 
retaining substantially gainful employment.

4.  Competent medical opinion and other evidence tends to support 
a finding that, since June 8, 2006, the Veteran's PTSD with major 
depression and eating disorder has presented her from obtaining 
and retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a TDIU were not met prior to June 8, 2006.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a TDIU are met from June 8, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2006 post-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for a TDIU, what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  This 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.

After issuance of the April 2006 letter, and opportunity for the 
Veteran to respond, the December 2006 SOC and December 2009 
supplemental SOC (SSOC) reflect readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA, Social 
Security Administration, and private treatment records, and the 
reports of June 2005, August 2005, and February 2008 VA 
examinations.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's RO hearing, as well 
as various written statements provided by the Veteran, and by her 
representative, on her behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with this claim is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).

In this case, the Veteran has meets the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), for 
consideration of a schedular TDIU.  

Service connection is in effect for PTSD with major depression 
and eating disorder (rated as 70 percent disabling from August 
22, 2002); stress/urinary incontinence associated with diabetes 
mellitus, type II (rated as 60 percent disabling from October 
9,2007); diabetes mellitus, type II associated with PTSD with 
major depression and eating disorder (rated as 20 percent 
disabling from October 9, 2008 and 40 percent disabling from 
February 2, 2010); tinnitus (rated as 10 percent disabling from 
August 28, 2001); bilateral metatarsalgia with left great toe 
osteoarthritis associated with PTSD with major depression and 
eating disorder (rated as 10 percent disabling from October 9, 
2007); peripheral neuropathy of the left upper extremity 
associated with diabetes mellitus, type II (rated as 10 percent 
disabling from March 23, 2010); peripheral neuropathy of the 
right upper extremity associated with diabetes mellitus, type II 
(rated as 10 percent disabling from March 23, 2010); peripheral 
neuropathy of the left lower extremity associated with diabetes 
mellitus, type II (rated as 10 percent disabling from March 23, 
2010); and, peripheral neuropathy of the right lower extremity 
associated with diabetes mellitus, type II (rated as 10 percent 
disabling from March 23, 2010); the combined rating for all of 
these service-connected disabilities is 70 percent from August 
28, 2002, 90 percent from October 9, 2007, and 100 percent from 
February 2, 2010.

The Board points out that the Veteran's PTSD with major 
depression and eating disorder alone has been rated as 60 percent 
or more (i.e,. 70 percent) at all times pertinent to the May 2005 
claim for a TDIU, the Veteran clearly meets the minimum 
percentage requirements under 38 C.F.R. § 4.16(a).  However, the 
remaining question is whether the Veteran's service-connected 
disability(ies), in fact, renders her unemployable.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to his or 
her age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether a 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose, 4 Vet. App. at 363.

The Board also points out that, in adjudicating a claim for VA 
benefits, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the above, and 
affording the Veteran the benefit of the doubt, the Board finds 
that a TDIU is warranted from June 8, 2006, but not prior to that 
date.

Private and VA medical records reflect that the Veteran has been 
treated for numerous medical problems, to include PTSD, 
depression, and an eating disorder, as well as diabetes mellitus, 
type II, urinary incontinence, bilateral metatarsalgia, 
peripheral neuropathy, and tinnitus.

On her May 2005 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability), the Veteran 
indicated that she was employed as an associate adjunct professor 
and an adjunct professor.  She also noted that she was pursuing a 
doctorate degree through online courses.

July 2005 notes from the Veteran's Vocational Rehabilitation 
Counselor reflect that the Veteran continued to participate in 
online classes at the university.  The counselor stated that the 
Veteran demonstrated that she was able to function-take her 
classes, study, and receive passing grades with the online school 
program.

The Veteran was afforded a VA examination in June 2005.  The 
Veteran reported that she was terminated from her teaching jobs 
because of her refusal to change a grade at both universities.  
The Veteran felt as if she was unable to return to work.  The 
Veteran was currently completing courses toward her doctoral 
degree.  The Veteran was essentially socially isolated although 
she was able to teach accounting courses online and as a 
lecturer.  At the time, the Veteran felt as if she was not 
emotionally stable enough to go back to teaching because she was 
depressed.

The Veteran was afforded another VA examination in August 2005.  
Social and occupational functioning was virtually unchanged since 
her June 2005 report.  The Veteran was still unemployed and 
working on her doctorate through online courses.  Although the 
Veteran stated that she was unable to work due to her depression 
and anxiety related to her PTSD, the examiner found that the 
Veteran was able to teach and interact appropriately at her 
online teaching job and in person.  The Veteran's thought 
processes were goal directed and well organized.  The examiner 
found that the evidence in the claims file indicated that the 
Veteran was able to communicate in writing and advocate for 
herself in a logical and consistent manner.

In June 2006, the medical director of the PTSD program at the VA 
Health Care System in New Jersey submitted a statement noting 
that the Veteran's full-time work as a college professor was more 
and more difficult due to manifestations of PTSD, along with her 
physical ailments.  The physician found that it was in her 
clinical view that the Veteran be considered unemployable.

The Veteran's social worker also submitted a statement on the 
Veteran's behalf.  She noted that due to the Veteran's PTSD 
symptomatology, the Veteran had to stop taking classes in her 
pursuit of a doctorate degree because she had great difficulty in 
concentrating and completing the required work.  The Veteran was 
unable to work full time, and she was having increasing 
difficulty with her part-time teaching job due to ongoing anxiety 
and physical discomfort.  The social worker noted that the 
Veteran needed to focus more intensely on her psychosocial 
situation, and working could interfere with her ability to do 
this.

An e-mail from the university where the Veteran was taking 
classes stated that the Veteran was dismissed from the university 
as of June 2006.

In December 2006, the Veteran submitted a statement indicating 
that she worked part-time as an Adjunct Instructor on an "as 
needed" basis.  She only taught one class per week, which 
provided income of less than $7,000 per year.  The Veteran stated 
that she was no longer able to handle the stress of teaching 
three to four classes per semester, as teaching one class alone 
was challenging for her.

On VA examination in February 2008, the psychologist found that 
the Veteran's constant anxiety caused her to be unable to work 
full time, due to her subjective stress levels, as her symptoms 
appeared to dramatically impact her behavior.  The psychologist 
noted that the Veteran was isolative, with easily startled, high 
levels of anxiety and depression.  The psychologist found the 
Veteran's PTSD was causing an eating disorder, which resulted in 
severe medical morbid obesity.

The Board finds that, collectively, the competent evidence of 
record tends to support the Veteran's claim for a TDIU since June 
8, 2006, but not anytime before that date.  Prior to June 8, 
2006, the Veteran was not unemployable.  Although the evidence 
reflects that she was having increasing difficulty in her job as 
a full-time teacher, VA examiners and her Vocational 
Rehabilitation Counselor all found her to have skills consistent 
with employability.  The Veteran's thought processes were often 
goal directed and well organized.  The Veteran's claims file 
indicates that she was able to communicate in writing and 
advocate for herself in a logical and consistent manner.  The 
Veteran was able to teach and interact appropriately at her 
online teaching job and in person, as well as continue toward a 
doctorate degree by taking classes, studying, and receiving 
passing grades.

However, the Board finds that the collective evidence of record 
since June 8, 2006 indicates that the Veteran has been 
unemployable due to service-connected psychiatric disability.  In 
June 2006, the Veteran was dismissed from the university where 
she was pursuing her degree, and a physician and social worker 
both found her PTSD with major depression and an eating disorder 
to be contributing to her unemployability.  The Board 
acknowledges that the Medical Director of the PTSD program at the 
VA Health Care System in New Jersey and social worker noted that 
the Veteran was unemployable due to PTSD along with her 
"physical ailments," and that service connection had not yet 
been award for some physical disabilities in June 2006.  However, 
the Board finds notes that service connection for PTSD, major 
depression, and an eating disorder resulting in morbid obesity-a 
physical ailment-was then in effect.  As such, the Board finds 
that the June 2006 statements of the Medical Director and social 
worker can be reasonably interpreted as including her physical 
ailments resulting from her PTSD and eating disorder, for which 
she was service connected at a 70 percent rating in June 2006.  
In further support of this sentiment, on VA examination in 
February 2008, the examiner found her unemployable due to her 
PTSD, depression, eating disorder, and resulting morbid obesity.

Considering the numerous opinions of record indicating that the 
Veteran's service-connected PTSD with major depression and eating 
disorder have adversely impacted her employability, the Board 
finds that the competent, probative evidence of record appears to 
support a finding that the Veteran's service-connected PTSD with 
major depression and eating disorder has precluded substantially 
gainful employment since June 8, 2006.  The only competent 
opinions on the question of unemployability tend to support the 
claim since June 8, 2006, and these opinions are not contradicted 
by any other competent evidence or opinion of record.  The Board 
points out that that VA adjudicators are not permitted to 
substitute their own judgment on a medical matter.  See, e.g., 
Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991). 

The Board has favorably applied the benefit-of-the doubt doctrine 
in determining that, from June 8, 2006, the criteria for a grant 
of a TDIU have been met, but finds that the preponderance of the 
evidence is against award of a TDIU before that date.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A TDIU is denied prior to June 8, 2006.

A TDIU is granted from June 8, 2006, subject to the legal 
authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


